Citation Nr: 1235431	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  02-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic right ear hearing loss disability.  

2.  Entitlement to service connection for a chronic left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and K. Buckner, D.C.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from September 1989 to June 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Montgomery, Alabama, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a back disorder.  In October 2001, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  In December 2002, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2003, the Board determined that new and material evidence had been received to reopen service connection for a low back disorder; granted the claim on the merits; and remanded the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability to the RO for additional action.  

In June 2004, the RO effectuated the Board's award; established service connection for a low back disorder; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 31, 2001.  In April 2006, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability and remanded the issues of service connection for chronic bilateral hearing loss disability and the initial evaluation for the Veteran's low back disorder to the RO for additional action.  

In June 2008, the Board granted a 40 percent evaluation for the Veteran's low back disorder and remanded the issue of service connection for bilateral hearing loss disability to the RO for additional action.  

In May 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in otolaryngology.  In June 2012, the requested VHA opinion was incorporated into the record.  In July 2012, the Veteran was provided with a copy of the VHA opinion.  In September 2012, the Veteran submitted additional argument.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Chronic right ear hearing loss disability for VA purposes was not objectively manifested during active service or for many years thereafter.  The Veteran's chronic right ear hearing loss disability has not been objectively shown to have originated during active service.  

2.  The report of the Veteran's August 1989 physical examination for service entrance states that the Veteran was found to have chronic left ear high frequency hearing loss disability for VA purposes on audiometric testing.  

3.  The Veteran's preexisting chronic left ear high frequency hearing loss disability for VA purposes was not objectively shown to have increased in severity during active service.  


CONCLUSIONS OF LAW

1.  Chronic right ear hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.326(a), 3.385 (2011).  

2.  Chronic left ear hearing loss disability was not incurred in or aggravated by 

active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.326(a), 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Inform and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  The Board observes that VA issued several VCAA notices to the Veteran including a May 2006 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The Veteran's claim was readjudicated in the April 2002 statement of the case (SOC) and multiple supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded multiple VA auditory evaluations.  The evaluations are of record.  The Board has remanded the Veteran's appeal twice for additional development of the record.  The Board requested both a VA audiometric evaluation and a VHA opinion from an otolaryngologist.  The evaluation and the VHA opinion were both provided to the Veteran and incorporated into the record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The evaluations reflect that all relevant tests were performed.  The examiners also noted reviewing the record extensively.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II.  Service connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2011).  

The Court has clarified that: 

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complainedof disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that: 

In view of the legislative history and the language of section 1111, we hold that the Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

In a 2003 precedent opinion, the General Counsel of VA directed that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and the disease or injury was not aggravated by service.  VAOPGCPREC 3 -2003.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153(West 2002); 38 C.F.R. § 3.306 (2011).  The presumption of aggravation is not applicable unless the preservice disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Routen v. Brown, 10 Vet. App. 183, 187 (1997).  

The Court has clarified that:

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Id.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki , 25 Vet. App. 231, 235 (2012).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The report of the Veteran's August 1989 physical examination for service entrance reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
25
LEFT
5
0
20
15
40

The Veteran was not expressly diagnosed with chronic hearing loss disability.  However, the Veteran exhibited a pure tone threshold of 40 at 4000 Hertz on audiometric testing.  The June 2012 VHA opinion clarified that:

1.  When the Veteran entered service, he had an audiometric examination in August 1989 which showed preexisting left ear high frequency sensorineural hearing loss disability which was likely chronic in nature.  Chronic hearing loss usually refers to a duration of hearing loss > 3 months.  It is very unlikely the Veteran has suddenly experienced high frequency [sensorineural hearing loss disability] in one frequency for a period of less than three months prior to his audiogram in August 1989.  Therefore, yes, the audiometric findings noted in this hearing test would reflect a mild high frequency chronic sensorineural hearing loss disability.  

Left ear hearing loss disability for VA purposes was noted or otherwise identified in the report of the Veteran's August 1989 physical examination for service entrance.  The examination report does not identify a chronic right ear hearing loss disability.  Therefore, the Veteran is entitled to the presumption of soundness as to a chronic right ear hearing loss disability.  He is not entitled to such a presumption as to a chronic left ear hearing loss disability.  It is necessary next to determine (1) whether the presumption of soundness as to a right ear hearing loss disability is rebutted by clear and unmistakable evidence that the Veteran's chronic right ear hearing loss disability was both preexisting and not aggravated by active service and (2) whether the Veteran's preexisting chronic left ear hearing loss disability was aggravated during active service.  

A.  Right Ear

The Veteran's service treatment records make no reference to chronic right ear hearing loss disability for VA purposes.  The report of the Veteran's May 1997 physical examination for service separation reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
20
30

Chronic right ear hearing loss disability for VA purposes was not diagnosed or otherwise identified at either the Veteran's physical examination for service entrance or his physical examination for service separation.  Chronic right ear hearing loss disability for VA purposes was not diagnosed or treated during active service.  Given these facts, the Board finds that the presumption of soundness as to chronic right ear hearing loss disability for VA purposes has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The Board must now consider whether service connection is warranted.  

At an August 1997 VA audiological examination for compensation purposes, the Veteran complained of decreased auditory acuity of one to one and a half years' duration.  He presented a history of inservice and post-service noise exposure and the use of hearing protection.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner observed that "there is normal hearing acuity, bilaterally."  

At the December 2002 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had been found to have progressively worsening hearing loss during active service.  He stated that he had worked in noisy environments with hearing protection aboard ship during active service.  

At a September 2004 VA audiological examination for compensation purposes, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
45
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability.  The examiner opined that "it is felt that the Veteran's hearing loss was not caused by military service as his hearing was already decreased when he entered the military and has fluctuated but ended up being normal after his discharge."  

In a May 2006 written statement, the Veteran advanced that his bilateral hearing loss disability had begun during active service and was progressive in nature.  In a February 2008 written statement, the Veteran clarified that while he had been issued hearing protection during active service, his "ears were never fully protected from the extremely loud noises of an aircraft carrier and flight line."  

At a December 2010 audiological examination for compensation purposes, the Veteran was again diagnosed with bilateral sensorineural hearing loss disability.  The examiner commented that, "since this Veteran left the military with hearing within normal limits, it is believed that his military exposure has not had an effect on his hearing loss."  

At a November 2011 audiological examination for compensation purposes, the Veteran was again diagnosed with bilateral sensorineural hearing loss disability.  The examiner concluded that the Veteran's "hearing was within normal limits at induction and separation in the right ear" and "it is believed that his military noise exposure has not had an effect on his hearing in the right ear."  

A February 2012 audiological evaluation from M. Kluesing, Au.D., CCC-A, conveys that: the Veteran had "a history of eight years of exposure to excessive noise while serving in the U. S. Navy from 1990 to 1997."  She did not indicate that she had reviewed the Veteran's inservice audiometric findings.  Ms. Kluesing concluded that the Veteran's "hearing loss is as least as likely as not caused by, or a result of noise exposure during military service;" and "there were no other reported conditions or situations that would predispose him to have hearing loss."  

The June 2012 VHA opinion states, in pertinent part, that:

The right ear improved at 500 and 2000 Hz, stayed the same at 1000 Hz, and decreased by 5dB at 3000 and 4000 Hz.  Overall, the ear remained the same, as only two out of 5 frequencies decreased by a minimal amount (5 Hz) (sic).  Therefore, I do not believe the Veteran's hearing loss progressed as audiograms have a certain amount of variability and a difference of 5 dB would not be considered significant over a period of eight years.  Therefore, I do not agree with the statement "it is at least as likely as not that the Veteran's chronic right ear hearing loss disability originated during active service, is related to his inservice noise exposure or is otherwise related to active service.  (emphasis in the original).  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  Chronic right ear hearing loss disability for VA purposes was not shown during active service or for many years thereafter.  The first documentation of chronic right ear hearing loss disability for VA purposes of record is dated in 2004, some seven years after service separation.  While Ms. Kluesing opined that the Veteran's "hearing loss is as least as likely as not caused by, or a result of noise exposure during military service," the multiple VA audiological evaluations and the June 2012 VHA opinion conclude that the Veteran's chronic right ear hearing loss disability did not originate during active service given the normal audiometric findings during active service and at physical examination for service separation.  While the VA evaluations and the VHA opinion were specifically based upon a review of the Veteran's inservice audiometric findings, there is no indication that Ms. Kluesing had reviewed those objective findings.  Given such an omission, the Board concludes that VA evaluations and the VHA opinion are entitled to greater probative weight and more persuasive than Ms. Kluesing's conclusion.  

The Veteran asserts that service connection for chronic right ear hearing loss disability is warranted as he initially manifested the claimed disability secondary to his significant inservice noise exposure while aboard an aircraft carrier and/or working on flight lines.  While acknowledging that he used provided hearing protection during active service, the Veteran advances that the issued hearing protection was inadequate to completely protect his hearing.  The Veteran's testimony and written statements as to his inservice noise exposure are both competent and credible.  However, the Veteran's contentions as the relationship of such noise exposure to his chronic right ear hearing loss disability do not constitute competent evidence.  The Veteran is not competent to offer an opinion concerning the etiology of his chronic right ear hearing loss disability.  He has not offered any medical qualifications.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The competent, probative, and persuasive evidence of record establishes that that the Veteran's chronic right ear hearing loss disability for VA purposes was not manifested during active service and did not otherwise originate during such service.  Therefore, the Board concludes that service connection for chronic right ear hearing loss disability is not warranted.  

B.  Left Ear 

The Veteran's service treatment records convey that he underwent multiple audiometric evaluations.  A September 1989 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
20
35

A January 1990 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
15
40

An October 1991 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
15
40

A November 1991 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
20
35

A February 1993 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
15
35

A February 1994 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
25
40

A November 1994 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
20
40

An April 1995 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
15
15
40

A November 1996 evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
15
10
45

The Veteran was diagnosed with unilateral hearing loss.  

The report of the Veteran's May 1997 physical examination for service separation reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
15
20
45

The Veteran was diagnosed with left ear high frequency hearing loss.  

At the August 1997 VA audiological examination for compensation purposes, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
25
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner observed that "there is normal hearing acuity, bilaterally."  

At the December 2002 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had been found to have progressively worsening hearing loss during active service.  He stated that he had worked in noisy environments with hearing protection during active service.  The Veteran denied having hearing loss prior to entering active service.  

At the September 2004 VA audiological examination for compensation purposes, the Veteran was diagnosed with bilateral sensorineural hearing loss disability.  The examiner commented that: 

When the patient entered the military, a hearing test on September 15, 1989, indicated hearing within normal limits with a threshold of 35 at 4000 Hz in the left ear.  Then on January 15, 1990, the threshold at 4000 Hz in the left ear was 40 and continued to be 40 throughout his military career.  The last hearing test dated January 5, 1996, indicated a threshold of 45 at 4000 Hz in the left ear.  However, on a Compensation and Pension examination on August 21, 1997, hearing was again within normal limits with a threshold of 30 decibels at 4000 Hz in the left ear.  Because of these findings, it is felt that the Veteran's hearing loss was not caused by military service as his hearing was already decreased when he entered the military and has fluctuated but ended up being normal after his discharge."  

In his May 2006 written statement, the Veteran advanced that his chronic bilateral hearing loss disability was initially manifested during active service and was progressive in nature.  In his February 2008 written statement, the Veteran clarified that while he had been issued hearing protection during active service, his "ears were never fully protected from the extremely loud noises of an aircraft carrier and flight line."  He denied having hearing loss when he joined the military.  

At the December 2010 audiological examination for compensation purposes, the examiner commented that:

In a complete review of patient's C-file, hearing was within normal limits bilaterally at induction and separation.  Therefore, since this Veteran left the military with hearing within normal limits, it is believed that his military exposure has not had an effect on his hearing loss. 

At the November 2011 audiological examination for compensation purposes, the examiner commented that:

In a complete review of patient's C-file, hearing was within normal limits at induction and separation in the right ear.  He had a mild hearing loss of 40dB at 4000 Hz in his left ear at induction and it was 45dB at 4000 Hz at separation.  There was not a significant change in his hearing from induction to separation in either ear.  Therefore, it is believed that his military noise exposure has not had an effect on his hearing in the right ear or left ear.  It is not likely his hearing in the left ear was aggravated by or a result of his military noise exposure.  

The February 2012 audiological evaluation from Ms. Kluesing, conveys that: the Veteran had "a history of eight years of exposure to excessive noise while serving in the U. S. Navy from 1990 to 1997;" his "hearing loss is as least as likely as not caused by, or a result of noise exposure during military service; and "there were no other reported conditions or situations that would predispose him to have hearing loss."  

The June 2012 VHA opinion states, in pertinent part, that: 

2.  The left ear improved at 500 Hz and 2000 Hz by 5 dB.  It stayed the same at 1000 Hz.  It decreased by 5dB at 3000 and 4000 Hz.  Overall, the ear remained the same, as only two out of 5 frequencies decreased by a minimal amount (5 Hz). (sic)  Therefore, I do not believe the Veteran's hearing loss progressed as audiograms have a certain amount of variability and a difference of 5 dB would not be considered significant over a period of eight years.  

As he asserts that his chronic left ear hearing loss disability did not exist prior to service entrance, the Veteran has advanced no contentions as to inservice aggravation of the claimed disability.  The report of the Veteran's August 1989 physical examination for service entrance notes that the Veteran exhibited a threshold of 40 at 4000 Hz.  The multiple inservice audiometric findings reflect that the Veteran exhibited thresholds which varied from 35 to 45 at 4000 Hz.  The report of the Veteran's May 1997 physical examination for service separation notes that the Veteran exhibited a threshold of 45 at 4000 Hz.  The report of the August 1997 VA audiological examination for compensation purposes notes a threshold of 30 at 4000 Hz.  The June 2012 VHA opinion conveys that such inservice and immediate post-service audiometric changes did not constitute a chronic progression of the Veteran's preexisting chronic left ear hearing loss disability.  The VA physician opined that "I do not believe the Veteran's hearing loss progressed as audiograms have a certain amount of variability and a difference of 5 dB would not be considered significant over a period of eight years."  

Neither a competent professional nor the Veteran advances that the Veteran's preexisting left ear hearing loss disability increased in severity during active service.  The Board observes that while Ms. Kluesing found that the Veteran's hearing loss was "as least as likely as not caused by, or a result of noise exposure during military service," she did not note or otherwise comment on the Veteran's preexisting left ear hearing loss disability for VA purposes.  In light of such omission, the Board finds that Ms. Kluesing's opinion is of slight probative value as to the issue of aggravation of the Veteran's preexisting left ear hearing loss disability.  

The Veteran's chronic left ear hearing loss disability was noted at his physical examination for service entrance.  It has not been objectively shown to have increased in severity during active service.  Therefore, the Board concludes that service connection for chronic left ear hearing loss disability is not warranted.  


ORDER

Service connection for chronic right ear hearing loss disability is denied.  

Service connection for chronic left ear hearing loss disability is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


